      Case 3:18-cv-00346 Document 25 Filed on 11/21/19 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                             November 21, 2019
                              SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                 GALVESTON DIVISION

PATRICIA AND TORBEN ROSENDAHL,  §
                                §
     Plaintiff,                 §
VS.                             §                    CIVIL ACTION NO. 3:18-cv-00346
                                §
WRIGHT NATIONAL FLOOD INSURANCE §
COMPANY,                        §
                                §
     Defendant.                 §


                          CONDITIONAL DISMISSAL ORDER

       The Court has been advised that a settlement has been reached between the parties after a

mediation with United States Magistrate Andrew Edison. Accordingly, it is hereby;

       ORDERED that Plaintiff’s claims against Defendants in the above-styled and -numbered

case are DISMISSED WITHOUT PREJUDICE to refiling, unless any party represents in

writing filed with the Court on or before Tuesday, January 7, 2020, that the settlement could not

be completely documented. If the parties wish the case disposed of on an agreed final judgment

rather than this Order, it must be submitted to the Court on or before January 7, 2020.

       All pending motions are hereby DENIED as moot.

       SIGNED at Galveston, Texas, on this 21st day of November, 2019.


                                             ________________________________
                                             JEFFREY VINCENT BROWN
                                             UNITED STATES DISTRICT JUDGE
